Exhibit 10.21

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

LOCKHEED MARTIN CORPORATION

NONQUALIFIED CAPITAL ACCUMULATION PLAN

(Amended and Restated Generally Effective as of December 14, 2012)

ARTICLE I

PURPOSES OF THE PLAN

The purposes of the Lockheed Martin Corporation Nonqualified Capital
Accumulation Plan (the “NCAP” or the “Plan”) are (i) to provide contributions
for certain key management employees of Lockheed Martin Corporation and its
subsidiaries (the “Company”) in circumstances where the Company cannot make
contributions on behalf of employees under the Lockheed Martin Salaried
Corporation Capital Accumulation Plan (the “Qualified CAP”) because of the
limitations of Code section 401(a)(17) or 415(c)(1)(A); and (ii) to provide a
company contribution based on amounts awarded under Lockheed Martin Corporation
Management Incentive Compensation Plan (“MICP”). This Plan is also intended to
comply with the requirements of Code section 409A.

The Plan was amended and restated, effective January 1, 2008 to modify the
annual installment payment option to conform to other nonqualified plans
maintained by the Company. The Plan was amended and restated, effective June 26,
2008, to clarify certain provisions in accordance with the final Treasury
regulations issued under Code section 409A, and to make other administrative
changes.

The Plan was amended and restated, effective December 31, 2008, to clarify
additional provisions in accordance with the final Treasury regulations issued
under Code section 409A and to make other administrative clarifications. The
Plan was amended and restated, effective December 31, 2010, to clarify
additional provisions in accordance with the final Treasury regulations issued
under Code section 409A and to make other administrative clarifications. The
Plan was amended and restated, effective February 23, 2011, to make certain
administrative changes. The Plan is hereby amended and restated to update the
names of incentive plans that are treated as Incentive Compensation under the
Plan.



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

Unless the context indicates otherwise, the following words and phrases shall
have the meanings hereinafter indicated:

1. ACCOUNT — The bookkeeping account maintained by the Company for each
Participant which is credited with Contributions made on behalf of the
Participant, and earnings (or losses) attributable to the Investment Options
selected by the Participant, and which is debited to reflect distributions. The
portions of a Participant’s Account allocated to different Investment Options
will be accounted for separately.

2. ACCOUNT BALANCE — The total amount credited to a Participant’s Account at any
time, including the portions of the Account allocated to each Investment Option.

3. BENEFICIARY — The person or persons designated by the Participant as his or
her beneficiary under the Qualified CAP.

4. BOARD — The Board of Directors of Lockheed Martin Corporation.

5. CODE — The Internal Revenue Code of 1986, as amended.

6. COMMITTEE — The committee described in Section 1 of Article IX.

7. COMPANY — Lockheed Martin Corporation and its subsidiaries.

8. COMPANY STOCK INVESTMENT OPTION — The Investment Option under which the
Participant’s Account is credited as if invested under the investment option in
the Qualified CAP for the common stock of the Company.

9. COMPENSATION — An employee’s “Compensation” from the Company, as defined in
the Qualified CAP.

10. CONTRIBUTIONS — Contributions made by the Company pursuant to Article IV of
this NCAP.

11. DMICP — The Lockheed Martin Corporation Deferred Management Incentive
Compensation Plan or any successor plan.

12. ELIGIBLE EMPLOYEE — An employee of the Company who participates in the
Qualified CAP and either (i) accrues benefits under the Qualified CAP in excess
of the Code section 415 limits for a Year; (ii) earns Compensation in excess of
the Code section 401(a)(17) limit for a Year; or (iii) is eligible to receive
Incentive Compensation with respect to a Year (which may be payable in the
following Year); provided that such employee satisfies such additional
requirements for participation in this NCAP as the Committee may from time to
time establish; provided further that employees who are designated by the
Company as eligible to participant in a defined benefit-type nonqualified
deferred compensation plan or who are Section 16 Persons shall not be eligible
to participate in this NCAP. In the exercise of its authority under this
provision, the Committee shall limit participation in the Plan to employees whom
the Committee believes to be a select group of management or highly compensated
employees within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, as amended.

 

2



--------------------------------------------------------------------------------

13. EXCHANGE ACT — The Securities Exchange Act of 1934.

14. INCENTIVE COMPENSATION — The MICP amount granted to an employee by the
Company for an Award Year (as defined in the MICP), regardless of amounts
deferred pursuant to the DMICP.

15. INVESTMENT OPTION — A measure of investment return pursuant to which
Contributions credited to a Participant’s Account shall be further credited with
earnings (or losses). The Investment Options available under this NCAP shall
correspond to the investment options available under the Qualified CAP (other
than the ESOP Fund or the Self-Managed Account, which are not available under
this Plan).

16. MICP — The Lockheed Martin Corporation Management Incentive Compensation
Plan or the Lockheed Martin Corporation 2006 Management Incentive Compensation
Plan (for Incentive Compensation awarded after February 1, 2006) or any
successor plan, including the Lockheed Martin Corporation Attorney Incentive
Plan and the Applied NanoStructured Solutions, LLC Management Incentive
Compensation Plan.

17. NCAP — The Lockheed Martin Corporation Non-Qualified Capital Accumulation
Plan, as adopted by the Board of Directors of Lockheed Martin Corporation,
originally effective January 1, 2007, and as further amended from time to time.

18. PARTICIPANT — An employee of the Company who is an Eligible Employee and
with respect to whom Contributions have been credited to his Account; the term
shall include a former employee whose Account Balance has not been fully
distributed.

19. QUALIFIED CAP — The Lockheed Martin Corporation Capital Accumulation Plan or
any successor plan.

20. SECTION 16 PERSON — A Participant who at the relevant time is subject to the
reporting and short-swing liability provisions of Section 16 of the Exchange
Act.

21. SUBSIDIARY — As to any person, any corporation, association, partnership,
joint venture or other business entity of which 50% or more of the voting stock
or other equity interests (in the case of entities other than corporation), is
owned or controlled (directly or indirectly) by that entity, or by one or more
of the Subsidiaries of that entity, or by a combination thereof.

22 TERMINATION OF EMPLOYMENT — A separation from service as such term is defined
in Code section 409A and the regulations thereunder.

 

3



--------------------------------------------------------------------------------

23. WEEKLY RATE OF COMPENSATION — A Participant’s “Weekly Rate of Compensation”
as defined in the Qualified CAP.

24. YEAR — The calendar year.

ARTICLE III

ELIGIBILITY

1. Commencement of Participation. An Eligible Employee of the Company shall
become a Participant in the Plan effective on the first date a Contribution is
credited to his account in accordance with Article IV(2).

2. Cessation of Eligibility While Still An Employee. A Participant who has not
terminated employment with the Company will nevertheless cease to be an Eligible
Employee on the first to occur of (i) the employee is no longer eligible to
participate in the Qualified CAP; (ii) the employee is designated by the Company
as eligible to participate in a defined benefit-type nonqualified deferred
compensation plan; or (iii) the employee becomes a Section 16 Person. Following
cessation of eligibility, the employee will continue to be a Participant in the
NCAP but will no longer be eligible to be credited with Contributions under
Article IV.

ARTICLE IV

CONTRIBUTIONS

1. Amount of Contributions. The Company shall make annual Contributions on
behalf of a Participant equal to:

a. an amount based on the same percentage of the Participant’s Weekly Rate of
Compensation that would have been contributed to the Qualified CAP on behalf of
the Participant for the previous Year if not for the application of the limits
under Code sections 415 and 401(a)(17) for the previous Year; and

b. an amount equal to a Participant’s Incentive Compensation paid during the
Year multiplied by the percentage that is used for calculating Company
contributions to the Participant’s account in the Qualified CAP in the Year in
which the Incentive Compensation is earned (as opposed to paid).

 

 

4



--------------------------------------------------------------------------------

2. Crediting of Contributions. Contributions made pursuant to Article IV(1)(a))
shall be credited to an Account for the Eligible Employee no later than March 15
of the Year following the Year in which the Eligible Employee’s Qualified CAP
contributions reached the applicable Code limits. Contributions made pursuant to
Article IV(1)(b) shall be credited to a an Account for the Eligible Employee no
later than March 15 following the date the Incentive Compensation is paid to the
Eligible Employee.

3. Vesting of Contributions. A Participant shall be vested in the following
percentage of his Account based on his “Years of Service,” based upon the
definition of “Years of Service” in the Qualified CAP applicable to the
Participant, including those Years of Service prior to the Year in which the
employee became a Participant:

 

Less than 3 Years of Service

     0 % 

At least 3 Years of Service

     100 % 

Notwithstanding the foregoing, a Participant shall be 100% vested in his Account
upon his termination of employment after age 55, layoff, on account of death or
permanent disability, or termination of employment on account of the divestiture
or sale of the assets of a business unit or portion of a business unit of the
Corporation. A Participant shall be permanently disabled if the Participant
would be considered disabled for purposes of qualifying for long term disability
benefits under the Company’s long term disability plan in which the Participant
is eligible to participate A Participant shall be considered to have been laid
off if the Participant’s employment is terminated by the Company due to lack of
work and the Participant is considered to have experienced a “separation from
service” under Code section 409A(a)(2)(a)(i). In the event legislative changes
require the vesting of account balances in the Qualified CAP in a period shorter
than three Years of Service, then the period required to vest under the NCAP
shall be shortened so as to be consistent with the vesting period in the
Qualified CAP applicable to the Participant.

4. Crediting of Earnings. Earnings (or losses) shall be credited to a
Participant’s Account based on the Investment Option or Options to which his or
her Account has been allocated, beginning with the day as of which any amounts
(or any reallocation of amounts) are credited to the Participant’s Account. Any
amount distributed from a Participant’s Account shall be credited with earnings
(or losses) through the date that is four (4) business days before the date on
which the distribution is processed. The manner in which earnings (or losses)
are credited under each of the Investment Options shall be determined in the
same manner as under the Qualified CAP.

5. Selection of Investment Options. A Participant may elect to allocate his or
her Account among the Investment Options available under the Qualified CAP
(other than the options designated as the ESOP Fund or the Self Managed
Account). The procedures for directing allocation and reallocations among the
Investment Options in the NCAP shall be the same as the procedures for making
allocations under the Qualified CAP. In the event a

 

5



--------------------------------------------------------------------------------

Participant does not make an investment allocation for the NCAP, his elections
will be deemed to be the elections made by the Participant in the Qualified CAP
(except that an election for the ESOP Fund or the Self Managed Account shall be
disregarded), or, if no such election exists, the default investment option
designated under the Qualified CAP, and such amounts shall be allocated to the
default investment option in the Qualified CAP), or, if no such election exists,
the default investment option designated under the Qualified CAP, until
reallocated by the Participant. Notwithstanding the foregoing, no investment
election by a Section 16 Person to re-allocate all or a portion of his or her
Account to, or from, a Company stock investment option shall be effective unless
the reallocation would be exempt from the short-swing profit recovery rules of
Section 16 of the Exchange Act.

ARTICLE V

PAYMENT OF BENEFITS

1. General. The Company’s liability to pay benefits to a Participant or
Beneficiary under this NCAP shall be measured by and shall in no event exceed
the Participant’s Account Balance, which shall be fully vested and
nonforfeitable at all times. All benefit payments shall be made in cash and,
except as otherwise provided, shall reduce allocations to the Investment Options
in the same proportions that the Participant’s Account Balance is allocated
among those Investment Options.

2. Commencement of Payment. The payment of benefits to a Participant shall
commence as soon as administratively feasible (but no more than 90 days)
following the Participant’s Termination of Employment with the Company. In the
event that a Participant has a Termination of Employment prior to the date a
Contribution is credited to his Account under Article IV(2) for any Year, the
Contribution shall be credited to such Participant’s Account in accordance with
Article IV and shall be distributed to the Participant in accordance with his
valid election within as soon as administratively feasible (but no more than 90
days) after March 15th of the Year in which the Contribution was credited to his
Account. Notwithstanding the foregoing, (i) benefits paid under this Plan to a
Participant who is reasonably determined by the Company to be a “specified
employee” within the meaning of Code section 409A(2)(B)(i), shall not commence
before six (6) months following the month in which the Participant terminates
employment; and (ii) benefits payable to a Section 16 Person that would result
in a nonexempt short-swing transaction under Section 16 of the Exchange Act
shall be delayed until the earliest date upon which the Company reasonably
anticipates that the distribution would not result in a nonexempt short-swing
transaction.

3. Form of Payment. Within 30 days of the date on which an Eligible Employee
becomes a Participant in the Plan, he or she shall elect the form of payment of
his or her Account Balance from among the following options

(a) A lump sum.

(b) for a period of years not to exceed 25 years (or 25 annual installments).
The amount of each annual payment shall be determined by dividing the
Participant’s Account Balance on the date such payment is processed by the
number of years remaining in the designated installment period.

 

6



--------------------------------------------------------------------------------

Such election shall be irrevocable except as provided in Section 4 of this
Article VI. Such election shall be made in writing in the form and manner
designated by the Company. Notwithstanding the foregoing, if the Account Balance
of a Participant who is entitled to begin payment equals $10,000 or less, the
Participant’s Account Balance shall be paid in a single lump sum payment in full
discharge of all liabilities with respect to such benefits.

4. Prospective Change of Payment Election.

(a) In the event a Participant does not make a valid election with respect to
the form of benefit, the Participant will be deemed to have elected that payment
of benefits be made in a lump sum.

(b) A Participant’s election (including a “deemed election” in accordance with
the preceding paragraph) shall remain in effect unless and until such election
is modified by a subsequent election in accordance with (c) below.

(c) Notwithstanding anything to the contrary in this Article V, a Participant
may make a new election with respect to the commencement of payment and form of
payment with respect to his or her entire Account Balance. A new election under
this section shall be made by executing and delivering to the Company an
election in such form as prescribed by the Company. To constitute a valid
election by a Participant making a prospective change to a previous election,
(i) the prospective election must be executed and delivered to the Company at
least twelve (12) months before the date the first payment would be due under
the Participant’s previous election, and (ii) the first payment must be delayed
by at least sixty (60) months from the date the first payment would be due under
the Participant’s previous election, and (iii) such change in election shall not
be given effect until twelve (12) months from the date that the change in
election is delivered to the Company. In the event an election fails to satisfy
the provisions set forth in this paragraph, such election shall be void and, if
such an election is void, payment shall be made in accordance with the most
recent election which was valid.

(d) Notwithstanding the above, for periods prior to January 1, 2009, (or such
later date as may be provided by the Internal Revenue Service in guidance of
general applicability), the Senior Vice President, Human Resources may provide
alternative rules for elections with respect to the commencement of payment and
form of payment that conform to the rules provided in Notice 2005-1, and
subsequent Internal Revenue Service guidance providing transition relief under
Code section 409A.

(e) A Participant may not make or modify an election with respect to
commencement of payment or form of payment after the date a Participant
terminates employment.

 

7



--------------------------------------------------------------------------------

5. Death Benefits. Upon the death of a Participant before a complete
distribution of his or her Account Balance, the Account Balance will be paid to
the Participant’s Beneficiary in an immediate lump sum. Such lump sum shall be
paid as soon as administratively practicable (but no later than 90 days) after
the death of the Participant.

6. Acceleration Upon Conflict of Interest. Notwithstanding a Participant’s form
of payment election under Section 3 of this Article V, if following a
Participant’s Termination of Employment with the Company, the Participant takes
a position (or accepts a position) with a governmental entity, agency, or
instrumentality and that employer has determined or indicated that the
Participant’s continued participation in the Plan may constitute a conflict of
interest precluding the Participant from continuing in his position (or from
accepting an offered position) with that employer or subjecting the Participant
to penalty, sanction, or otherwise limiting the Participant’s responsibilities
for that employer, then to the extent reasonably necessary, the Participant’s
Account Balance shall be distributed to him or her in a lump sum as soon as
practical (but no less than 90 days) following the later of (i) the date on
which the Participant commences employment with the government employer; or
(ii) the date on which it is determined that the conflict of interest may exist;
provided, however, that if a distribution in accordance with the provisions of
this Section 6 from the portion of the Participant’s Account allocated to the
Company Stock Investment Option would otherwise result in a nonexempt
short-swing transaction under Section 16(b) of the Exchange Act, the date of
distribution with respect to such portion to such Section 16 Person shall be
delayed until the earliest date upon which the Company reasonably anticipates
that the distribution either would not result in a nonexempt short-swing
transaction or would otherwise not result in liability under Section 16(b) of
the Exchange Act. This Section 6 of Article V shall apply, however, only to the
extent that the accelerated payment upon a conflict of interest determination
conforms to Code section 409A

7. Acceleration upon Change in Control.

(a) Notwithstanding any other provision of this NCAP, the Account Balance of
each Participant shall be distributed in a single lump sum within fifteen
(15) calendar days following a “Change in Control.”

 

8



--------------------------------------------------------------------------------

(b) For purposes of this NCAP, a Change in Control shall include and be deemed
to occur upon the following events:

(1) A tender offer or exchange offer is consummated for the ownership of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities entitled to vote in the
election of directors of the Company.

(2) The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not Subsidiaries and, as a
result of the merger, combination, consolidation, recapitalization or other
reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Company (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).

(3) Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote in the election of
directors of the Company.

(4) At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

(5) The stockholders of the Company approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Company’s
business and/or assets as an entirety to an entity that is not a Subsidiary.

Notwithstanding the foregoing, no distribution shall be made solely on account
of a Change in Control and prior to the benefit commencement date specified in
Section 2 of Article V unless the Change in Control is an event qualifying for a
distribution of deferred compensation under both the definition of Change in
Control in the Plan and in Section 409A(a)(2)(A)(v) of the Code.

 

9



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of Section 7(a), if a distribution in
accordance with the provisions of Section 7(a) would result in a nonexempt
transaction under Section 16(b) of the Exchange Act with respect to any
Section 16 Person, then the date of distribution to such Section 16 Person shall
be delayed until the earliest date upon which the Company reasonably anticipates
that the distribution either would not result in a nonexempt transaction or
would otherwise not result in liability under Section 16(b) of the Exchange Act.

(d) This Section 7 shall apply only to a Change in Control of Lockheed Martin
Corporation and shall not cause immediate payout of an Account Balance in any
transaction involving the Company’s sale, liquidation, merger, or other
disposition of any Subsidiary.

(e) The Committee may cancel or modify this Section 7 at any time prior to a
Change in Control. In the event of a Change in Control, this Section 7 shall
remain in force and effect, and shall not be subject to cancellation or
modification for a period of five years, and any defined term used in Section 7
shall not, for purposes of Section 7, be subject to cancellation or modification
during the five year period.

8. Deductibility of Payments. Subject to the provisions of Section Code section
409A, in the event that the Company reasonably anticipates that the payment of
benefits in accordance with the Participant’s election under Section 3 of this
Article V would prevent the Company from claiming an income tax deduction with
respect to any portion of the benefits paid under Code section 162(m), the
Committee shall have the right to delay the timing of distributions from the
Participant’s Account as necessary to maximize the Company’s tax deductions. In
the exercise of its discretion to adopt a delayed distribution schedule, the
Committee shall undertake to have distributions made at such times and in such
amounts as the Company reasonably anticipates, or should reasonably anticipate,
that if the payment is made during such year, the deduction will not be barred
by Code section 162(m) or upon a Termination of Employment in accordance with
Treasury Regulation section 1.409A-2(b)(7)(i), consistent with the objective of
maximum deductibility for the Company. The Committee shall have no authority to
reduce a Participant’s Account Balance or to pay aggregate benefits less than
the Participant’s Account Balance in the event that all or a portion thereof
would not be deductible by the Company. All scheduled payments under this Plan
and any other plan required to be aggregated with this Plan must be delayed in
order for such payment to be delayed pursuant to this Section 8.

9. Change of Law. Notwithstanding anything herein to the contrary, if the
Committee determines in good faith, based on consultation with counsel and in
accordance with the requirements of Code section 409A, that the Federal income
tax treatment or legal status of this NCAP has or may be adversely affected by a
change in the Internal Revenue Code, Title I of the Employee Retirement Income
Security Act of 1974, or other applicable law or by an administrative or
judicial construction thereof, the Committee may direct that the Accounts of
affected Participants or of all Participants be distributed as soon as
practicable after such

 

10



--------------------------------------------------------------------------------

determination is made, to the extent deemed necessary or advisable by the
Committee to cure or mitigate the consequences, or possible consequences of,
such change in law or interpretation thereof.

10. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder, or with respect to any amounts credited to a
Participant’s Account hereunder, any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required. However, the amount of Contributions to be credited to
a Participant’s Account will not be reduced or adjusted by the amount of any tax
that the Company is required to withhold with respect thereto.

ARTICLE VI

EXTENT OF PARTICIPANTS’ RIGHTS

1. Unfunded Status of Plan. This NCAP constitutes a mere contractual promise by
the Company to make payments in the future, and each Participant’s rights shall
be those of a general, unsecured creditor of the Company. No Participant shall
have any beneficial interest in any specific assets that the Company may hold or
set aside in connection with this NCAP. Notwithstanding the foregoing, to assist
the Company in meeting its obligations under this NCAP, the Company may set
aside assets in a trust or trusts described in Revenue Procedure 92-64, 1992-2
C.B. 422 (generally known as a “rabbi trust”), and the Company may direct that
its obligations under this NCAP be satisfied by payments out of such trust or
trusts. It is the Company’s intention that this NCAP be unfunded for federal
income tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974.

2. Nonalienability of Benefits. A Participant’s rights under this Plan shall not
be assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein shall not be permitted or recognized, other than the
designation of, or passage of payment rights to, a Beneficiary. Notwithstanding,
any portion of a Participant’s benefit under this Plan may be paid to a spouse,
former spouse, or child pursuant to the terms of a domestic relations order
(which shall be interpreted and administered in accordance with Code sections
414(p)(1)(B) and 409A), provided that the form of payment designated in such
order is a lump sum provided for under Section 3(a) of the NCAP.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT OR TERMINATION

1. Amendment. The Board or its authorized delegate may amend, modify, suspend or
discontinue this NCAP at any time subject to any shareholder approval that may
be required under applicable law, provided, however, that no such amendment
shall have the effect of reducing a Participant’s Account Balance or postponing
the time when a Participant is entitled to receive a distribution of his or her
Account Balance.

2. Termination. The Board reserves the right to terminate this Plan at any time
and to pay all Participants their Account Balances in any form and at such times
that the Board reasonably determines in its discretion is appropriate and
conforms to the requirements of Code section 409A; provided, however, that if a
distribution in accordance with the provisions of this Section 2 would otherwise
result in a nonexempt transaction under Section 16(b) of the Exchange Act, the
date of distribution with respect to any Section 16 Person shall be delayed
until the earliest date upon which the distribution either would not result in a
nonexempt transaction or would otherwise not result in liability under
Section 16(b) of the Exchange Act.

ARTICLE VIII

ADMINISTRATION

1. The Committee. This NCAP shall be administered by the Management Development
and Compensation Committee of the Board or such other committee of the Board as
may be designated by the Board and constituted so as to permit this NCAP to
comply with the requirements of Rule 16b-3 of the Exchange Act. The members of
the Committee shall be designated by the Board. A majority of the members of the
Committee (but not fewer than two) shall constitute a quorum. The vote of a
majority of a quorum or the unanimous written consent of the Committee shall
constitute action by the Committee. The Committee and the Claims Administrator
(identified in Section 6 below) shall have full authority to interpret the Plan,
and interpretations of the Plan by the Committee or the Claims Administrator
shall be final and binding on all parties. Notwithstanding anything contained in
the Plan or in any document issued under the Plan, it is intended that the Plan
will at all times conform to the requirements of Code section 409A and any
regulations or other guidance issued thereunder, and that the provisions of the
Plan will be interpreted to meet such requirements. If any provision of the Plan
is determined not to conform to such requirements, the Plan shall be interpreted
to omit such offending provision.

2. Delegation and Reliance. The Committee has delegated to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this NCAP
in accordance with its terms and purpose, except that the Committee has not
delegated (and may not delegate) any authority the delegation of which would
cause this NCAP to fail to satisfy the applicable requirements of Rule

 

12



--------------------------------------------------------------------------------

16b-3. In making any determination or in taking or not taking any action under
this NCAP, the Committee or its delegate may obtain and rely upon the advice of
experts, including professional advisors to the Company. No member of the
Committee or officer of the Company who is a Participant hereunder may
participate in any decision specifically relating to his or her individual
rights or benefits under the NCAP.

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this NCAP, or in the interpretation, administration or
application thereof, shall have any liability to any party for any action taken
or not taken in good faith under this NCAP or for the failure of the NCAP or any
Participant’s rights under the NCAP to achieve intended tax consequences, to
qualify for exemption or relief under Section 16 of the Exchange Act and the
rules thereunder, or to comply with any other law, compliance with which is not
required on the part of the Company.

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee or the Claims Administrator may direct that such benefits be paid to,
or such application or election be made by, the guardian, legal representative,
or person having the care and custody of such minor, incompetent, or incapable
person. Any payment made, application allowed, or election implemented in
accordance with this Section shall completely discharge the Company and the
Committee (or the Claims Administrator) from all liability with respect thereto.

5. Proof of Claims. The Committee or the Claims Administrator may require proof
of the death, disability, incompetency, minority, or incapacity of any
Participant or Beneficiary and of the right of a person to receive any benefit
or make any application or election.

 

13



--------------------------------------------------------------------------------

6. Claim Procedures. The procedures when a claim under this Plan is wholly or
partially denied by the Claims Administrator are as follows:

 

  (a) The Claims Administrator shall, within 90 days after receipt of a claim,
furnish to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Plan provisions on which the denial is
based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the
claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Claims Administrator expects to
render a decision.

 

  (b) By a written application filed with the Claims Administrator within 60
days after receipt by claimant of the written notice described in paragraph (a),
the claimant or his duly authorized representative may request review of the
denial of his claim.

 

  (c) In connection with such review, the claimant or his duly authorized
representative may submit issues, comments, documents, records and other
information relating to the claim for benefits to the Claims Administrator. In
addition, the claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
“relevant” to claimant’s claim for benefits. A document, record, or other
information is “relevant” if it: (1) was relied upon in making the benefit
determination; (2) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or information was relied upon in making the benefit determination; or
(3) demonstrates compliance with administrative processes and safeguards
required under federal law.

 

14



--------------------------------------------------------------------------------

  (d) The Plan will provide an impartial review that takes into account all
comments, records and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Claims Administrator shall
make a decision and furnish such decision in writing to the claimant within 60
days after receipt by the Claims Administrator of the request for review. This
period may be extended to not more than 120 days after such receipt if special
circumstances make such an extension necessary. The claimant will be notified in
writing prior to the expiration of the original 60 day period if such an
extension is required, and such notice will include the reason for the extension
and the date by which it is expected that a decision will be reached. The
decision on review shall be in writing, set forth in a manner calculated to be
understood by the claimant and shall include: (1) the specific reasons for the
decision; (2) specific reference to the pertinent Plan provisions on which the
decision is based; (3) a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information “relevant” to the claimant’s claim for
benefits; (4) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (5) a statement describing any voluntary appeal
procedures and the claimant’s right to obtain information about such procedures,
if any; and (6) a statement of the claimant’s right to bring a civil action
under section 502(a) of ERISA following an adverse benefit determination on
review.

 

  (e) If in the event that the reviewing committee must make a determination of
disability in order to decide a claim, the reviewing committee shall follow the
special claims procedures for disability benefits described in Department of
Labor Regulation section 2560.503-1(d). The reviewing committee shall render a
decision within a reasonable time (not to exceed 90 days) after the claimant’s
request for review, rather than within 120 days as set forth in the above
paragraph.

 

  (f) The Claims Administrator shall be the Lockheed Martin Corporation Savings
Plan Administrative Committee. Notwithstanding the foregoing, with respect to
claims and appeals brought by elected officers of the Company, the Claims
Administrator shall be the Committee.

 

15



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL AND MISCELLANEOUS PROVISIONS

1. Neither this NCAP nor a Participant’s elections under this NCAP, either
singly or collectively, shall in any way obligate the Company to continue the
employment of a Participant with the Company, nor does either this NCAP or a
Participant’s elections limit the right of the Company at any time and for any
reason to terminate the Participant’s employment. In no event shall this Plan or
a Participant’s elections, either singly or collectively, by their terms or
implications constitute an employment contract of any nature whatsoever between
the Company and a Participant. In no event shall this Plan or a Participant’s
elections, either singly or collectively, by their terms or implications in any
way limit the right of the Company to change an Eligible Employee’s compensation
or other benefits.

2. Any amount credited to a Participant’s Account under this NCAP shall not be
treated as compensation for purposes of calculating the amount of a
Participant’s benefits or contributions under any pension, retirement, or other
plan maintained by the Company, except as provided in such other plan.

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of the Senior Vice President, Human Resources.
Any written notice to a Participant shall be made by delivery to the Participant
in person, through electronic transmission, or by mailing such notice to the
Participant at his or her place of residence or business address.

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Plan, the Company or the Committee may perform
such other act as it in good faith determines will most nearly carry out the
intent and the purpose of this NCAP.

5. By electing to become a Participant hereunder, each Eligible Employee shall
be deemed conclusively to have accepted and consented to all the terms of this
NCAP and all actions or decisions made by the Company, the Board, or Committee
with regard to the NCAP.

6. The provisions of this NCAP shall be binding upon and inure to the benefit of
the Company, its successors, and its assigns, and to the Participants and their
heirs, executors, administrators, and legal representatives.

7. A copy of this NCAP shall be available for inspection by Participants or
other persons entitled to benefits under the Plan at reasonable times at the
offices of the Company.

 

16



--------------------------------------------------------------------------------

8. The validity of this NCAP or any of its provisions shall be construed,
administered, and governed in all respects under and by the laws of the State of
Maryland, except as to matters of federal law. If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

9. This NCAP and its operation, including but not limited to, the mechanics of
payment elections, the issuance of securities, if any, or the payment of cash
hereunder is subject to compliance with all applicable federal and state laws,
rules and regulations (including but not limited to state and federal insider
trading, registration, reporting and other securities laws) and such other
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith.

10. It is the intent of the Company that this NCAP satisfy and be interpreted in
a manner, that, in the case of Participants who are or may be Section 16
Persons, satisfies any applicable requirements of Rule 16b-3 of the Exchange Act
or other exemptive rules under Section 16 of the Exchange Act and will not
subject Section 16 Persons to short-swing profit liability thereunder. If any
provision of this NCAP would otherwise frustrate or conflict with the intent
expressed in this Section 10, that provision to the extent possible shall be
interpreted and deemed amended so as to avoid such conflict. To the extent of
any remaining irreconcilable conflict with this intent, the provision shall be
deemed disregarded. Similarly, any action or election by a Section 16 Person
with respect to the NCAP to the extent possible shall be interpreted and deemed
amended so as to avoid liability under Section 16 or, if this is not possible,
to the extent necessary to avoid liability under Section 16, shall be deemed
ineffective. Notwithstanding anything to the contrary in this NCAP, the
provisions of this NCAP may at any time be bifurcated by the Board or the
Committee in any manner so that certain provisions of this NCAP are applicable
solely to Section 16 Persons. Notwithstanding any other provision of this NCAP
to the contrary, if a distribution which would otherwise occur is prohibited or
proposed to be delayed because of the provisions of Section 16 of the Exchange
Act or the provisions of the NCAP designed to ensure compliance with Section 16,
the Section 16 Person involved may affirmatively elect in writing to have the
distribution occur in any event; provided that the Section 16 Person shall
concurrently enter into arrangements satisfactory to the Committee in its sole
discretion for the satisfaction of any and all liabilities, costs and expenses
arising from this election.

 

17



--------------------------------------------------------------------------------

ARTICLE X

EFFECTIVE DATE

This amendment and restatement of the NCAP shall generally become effective on
February 23, 2011. Subsequent amendments to the NCAP are effective as of the
date stated in the amendment or the adopting resolution.

 

18